UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
CHERYL BONYGNE, Case No. 1:18-cv-614
Plaintiff, Dlott, J.
Litkovitz, M.J.
vs.
CMFG LIFE INSURANCE CO., REPORT AND
Defendant. RECOMMENDATION

Plaintiff Cheryl Bonygne brings this diversity action against defendant CMFG Life
Insurance Company (“CMFG”) alleging claims of breach of contract, fraud, insurance bad faith,
and equitable estoppel for its alleged failure to pay death benefits owed to her as a beneficiary
under a life insurance policy. (Doc. 1). This matter is before the Court on defendant’s motion
for judgment on the pleadings with respect to Count 4 of plaintiff's complaint. (Doc. 5).
Plaintiff did not file a response in opposition to defendant’s motion.

Defendant moves to dismiss plaintiff's Count 4 claim for equitable estoppel because it is
not a cognizable cause of action under any potentially applicable law. (Doc. 5 at 2). Defendant
argues that although choice of law issues may exist in this case,' the Court need not engage in a
choice of law analysis for purposes of this motion because neither the laws of Michigan nor Ohio
recognize equitable estoppel as a viable cause of action. (Jd. at 3).

Courts apply the same analysis to motions for judgment on the pleadings under Rule
12(c) as they apply to motions to dismiss under Fed. R. Civ. P. 12(b)(6). See Warrior Sports,
Inc. v. Nat'l Collegiate Athletic Ass'n, 623 F.3d 281, 284 (6th Cir. 2010). “For purposes of a
motion for judgment on the pleadings, all well-pleaded material allegations of the pleadings of

the opposing party must be taken as true, and the motion may be granted only if the moving

 

' Defendant believes Michigan law applies and cites several reasons in support. (Doc. 5 at 2-3 n.1).
party is nevertheless clearly entitled to judgment.” JPMorgan Chase Bank, N.A. v. Winget, 510
F.3d 577, 582 (6th Cir. 2007) (internal citation and quotation marks omitted)). To withstand a
Rule 12(c) motion for judgment on the pleadings, “a complaint must contain direct or inferential
allegations respecting all the material elements under some viable legal theory.” Commercial
Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007).

The Court finds defendant’s motion to be well-taken. “The purpose of equitable estoppel
is to prevent actual or constructive fraud and to promote the ends of justice. It is available only
in defense of a legal or equitable right or claim made in good faith. ...” Doe v. Archdiocese of
Cincinnati, 849 N.E.2d 268, 278-79 (Ohio 2006) (internal quotation omitted). Thus, as
defendant correctly asserts, Ohio law views equitable estoppel as a defense rather than a viable
legal claim. First Fed. Sav. & Loan Ass’n of Toledo v. Perry’s Landing, Inc., 463 N.E.2d 636,
647 (Ohio Ct. App. 1983) (“estoppel is . . . a shield, not a sword. It does not furnish a basis for
damages claims, but a defense against the claim of the stopped party”); see also Ford Motor
Credit Co. v. Ryan, 939 N.E. 2d 891, 921 (Ohio Ct. App. 2010) (“equitable estoppel does not
constitute a cause of action”). Likewise, under Michigan law, equitable estoppel does not
constitute a viable cause of action. Casey v. Auto Owners Ins. Co., 729 N.W.2d 277, 285 (Mich.
Ct. App. 2006) (“It is well established under Michigan law that equitable estoppel is not a cause
of action unto itself; it is available only as a defense.”). Accordingly, because plaintiff's Count 4
equitable estoppel claim sets forth no viable legal theory under Michigan or Ohio law, it is
RECOMMENDED that defendant’s motion to dismiss Count 4 of plaintiff's complaint (Doc. 5)

be GRANTED.

Date: @/27/4 loin, o< hthore

Karen L. Litkovitz.
United States Magistrate budge”
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
CHERYL BONYGNE, Case No. 1:18-cv-614
Plaintiff, Dlott, J.

Litkovitz, M.J.
vs.

CMFG LIFE INSURANCE CO.,
Defendant.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate J udge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
